EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick E. Caldwell (Reg. No.: 44,580) on January 14, 2021.

The application has been amended as follows: 

SPECIFICATION, ABSTRACT and CLAIMS

Amendments to the Specification:

Please amend the paragraph [0004], as follows:

[0004]	In one embodiment, an apparatus is provided including: at least one non-transitory memory storing instructions and a plurality of applications; a touch screen; and one or more processors in communication with the at least one non-transitory memory and the touch screen, wherein the one or more processors execute the instructions to: display, via the touch screen, an object and at least a portion of an interface; detect a gesture on the touch screen on the object; when a magnitude of a duration of the gesture being detected on the touch screen on the object is less than a first magnitude threshold, perform an operation; when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold, perform a scaling in connection with at least the object, where the scaling includes a reduction in a size such that the size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object; and when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than a second magnitude threshold, perform another operation. 

Amendments to the Abstract:

Please amend the Abstract, as follows:

In one embodiment, an apparatus is provided including: at least one non-transitory memory storing instructions and a plurality of applications; a touch screen; and one or more processors in communication with the at least one non-transitory memory and the touch screen, wherein the one or more processors execute the instructions to: display, via the touch screen, an object and at least a portion of an interface; detect a gesture on the touch screen on the object; when a magnitude of a duration of the gesture being detected on the touch screen on the object is less than a first magnitude threshold, perform an operation; when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold, perform a scaling in connection with at least the object, where the scaling includes a reduction in a size such that the size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object; and when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than a second magnitude threshold, perform another operation. 









Amendments to the Claims:

This listing of claims replaces all prior versions and listings of claims in the application: 

1.-58. (Cancelled)

59. 	(New) An apparatus, comprising:

at least one non-transitory memory storing instructions and a plurality of applications; 

a touch screen; and

one or more processors in communication with the at least one non-transitory memory and the touch screen, wherein the one or more processors execute the instructions to:

display, via the touch screen, an object and at least a portion of an interface;

detect a gesture on the touch screen on the object; 

when a magnitude of a duration of the gesture being detected on the touch screen on the object is less than a first magnitude threshold, perform an operation;

when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold, perform a scaling in connection with at least the object, where the scaling includes a reduction in a size such that the size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object; and



60.	(New)  The apparatus of Claim 59, wherein the apparatus is configured such that, when the magnitude of the duration of the gesture being detected on the touch screen on the object is less than the first magnitude threshold, the operation is performed after a cessation of the gesture is detected.

61.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that, when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the second magnitude threshold, the another operation is performed before a cessation of the gesture is detected.

62.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that the scaling is a cue to a user regarding the magnitude of the duration of the gesture.

63.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that the scaling is a cue to a user regarding an accessibility of the another operation via the object.

64.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that the scaling emphasizes an accessibility of the another operation via the object by way of an increase in the magnitude of the duration detected on the touch screen on the object so as to be greater than the second magnitude threshold.

65.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that at least a portion of a duration of the scaling involves a continuous scaling function that is a continuous function of an increase in the magnitude of the duration of the gesture being detected on the touch screen on the object.

66.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that the scaling is reverted, in response to a detection of a cessation of the gesture, when the magnitude of the duration of the gesture is detected on the touch screen on the object to be greater than the first magnitude threshold, but is detected to remain less than the second magnitude threshold.

67.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that at least a portion of the scaling involves a continuous scaling function that is a continuous function of the magnitude of the duration of the gesture being detected on the touch screen on the object, only when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold and is less than the second magnitude threshold.

68.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that the magnitude of the duration of the gesture being detected on the touch screen on the object remains less than the first magnitude threshold for a first gesture to cause only the operation to be performed upon a cessation of the magnitude of the duration of the gesture being detected on the touch screen on the object; the magnitude of the duration of the gesture being detected on the touch screen on the object surpasses the first magnitude threshold and remains less than the second magnitude threshold for a second gesture to cause the scaling without the operation nor the another operation being performed; and the magnitude of the duration of the gesture being detected on the touch screen on the object surpasses both the first and second magnitude thresholds for a third gesture to cause the scaling and the another operation to be performed without the operation being performed.

69.	(New) The apparatus of Claim 59, wherein the apparatus is configured to detect: a first gesture with a first duration magnitude on the touch screen on the object remaining less than the first magnitude threshold to cause only the operation to be performed upon a cessation of 

70.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that the at least portion of the interface is scaled simultaneously with the at least the object.

71.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that an entirety of the interface is scaled simultaneously with the at least the object.

72.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that a periphery of the interface is scaled simultaneously with the at least the object.

73.	(New) The apparatus of Claim 59, wherein the apparatus is configured to detect: a first gesture with a first duration magnitude on the touch screen on the object remaining less than the first magnitude threshold to cause only the operation to be performed upon a cessation of the first gesture; a second gesture with a second duration magnitude on the touch screen on the object surpassing the first magnitude threshold and remaining less than the second magnitude threshold to cause the scaling without the operation nor the another operation being performed; and a third gesture with a third duration magnitude on the touch screen on the object surpassing both the first and second magnitude thresholds to cause the scaling and the another operation to be performed without the operation being performed; wherein the apparatus is configured such that: the scaling is a cue regarding the magnitude of the duration of the gesture; the scaling is a cue regarding an accessibility of the another operation via the object; a periphery of an entirety of the interface is scaled simultaneously with the at least the object; and the apparatus includes a watch.


75.	(New)  The apparatus of Claim 59, wherein the apparatus is configured such that the object includes a graphic. 

76.	(New)  The apparatus of Claim 59, wherein the apparatus is configured such that the object includes an image. 

77.	(New)  The apparatus of Claim 59, wherein the apparatus is configured such that the scaling includes the reduction in size, by the object including a collection of graphical components whose collective size is collectively reduced. 

78.	(New)  The apparatus of Claim 59, wherein the apparatus is configured such that the object includes a message item in a list; the operation includes a view operation; and the another operation includes displaying at least one option to generate a new message in response to a selection thereof.

79.	(New)  The apparatus of Claim 59, wherein the apparatus is configured such that the scaling includes the reduction in size, by the object being surrounded by a visible periphery whose size is reduced. 



81.	(New)  The apparatus of Claim 59, wherein the apparatus is configured such that, after the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold and the scaling is performed, the size is continuously increased when the magnitude of the duration of the gesture being detected on the touch screen on the object is continuously reduced before the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the second magnitude threshold.

82.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that the object is faded during the scaling.

83.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that only the object is faded when the scaling is performed.

84.	(New) The apparatus of Claim 59, wherein the apparatus is configured such that at least one of:

said touch screen includes a touch interface and a display;

said touch screen is a combination of a touch interface and a display;

said touch screen is on a front face of the apparatus;

said touch screen is on a back face of the apparatus;

said one or more processors is in direct communication with the at least one non-transitory memory, and the touch screen;

said one or more processors is in indirect communication with the at least one non-transitory memory, and the touch screen;

said one or more processors is in communication, via at least one bus, with the at least one non-transitory memory, and the touch screen;

said at least one non-transitory memory includes a single memory for storing the instructions and the plurality of applications;

said at least one non-transitory memory includes a first memory for storing the instructions and a second memory for storing the plurality of applications;

said gesture is detected on an entirety of the object;

said gesture is detected on at least a portion of the object;

said duration on the object is detected, by being detected within a selection boundary that, at least in part, overlaps the object;

said scaling includes scaling a visual aspect of the at least one object;

said scaling includes scaling a selection boundary associated with the at least one object;



said scaling includes scaling a selection boundary associated with the at least one object, where the selection boundary is displayed in response to the detection of the gesture on the touch screen on the object, and the selection boundary is displayed after the detection of the gesture on the touch screen on the object and scaled when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold

said scaling includes scaling a visible selection boundary associated with the at least one object;

said scaling includes scaling a selection of the at least one object;

said scaling includes reducing a size of the at least one object;

said scaling includes increasing a size of the at least one object;

said interface includes a software interface;

said interface includes a graphical user interface;

said scaling includes a scaling at least one aspect of the at least one object;

said scaling includes a scaling a size of the at least one object;

said scaling includes a scaling a size of a selection of the at least one object;

said scaling includes a reduction in a size of at least the object;

said scaling results from a three-dimensional depth cue; 

said scaling indicates a movement through different layers;

said scaling is based on the duration of the gesture being detected on the touch screen on the object; 

said scaling is based on the duration of the gesture being detected on the touch screen on the object, by conditionally scaling based on the duration of the gesture being detected on the touch screen on the object reaching a threshold duration;

said scaling is based on the duration of the gesture being detected on the touch screen on the object, by increasing based on the duration of the gesture being detected on the touch screen on the object;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by being inversely proportional thereto;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by the size being an inverse function of the 

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by being indirectly related thereto;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by being indirectly proportional thereto;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by being indirectly inversely related;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by the size being shrunk in response to the magnitude of the duration of the gesture being detected on the touch screen on the object rising to be greater than the first magnitude threshold;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by the size being further reduced in response to the magnitude of the duration being further increased;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by the size being reduced, resulting in a smaller size, in response to the magnitude of the duration being increased, resulting in a higher duration;

said scaling is performed in connection with a selection boundary;

said scaling is performed in connection with a selection boundary geometry;

said scaling is performed in connection with a geometry;

said scaling is performed on a selection boundary;

said scaling is performed on a selection boundary geometry;

said scaling is performed on a geometry;

said scaling includes a scaling of a periphery surrounding the object; 

said scaling includes a scaling of a periphery surrounding the object, where the periphery is visible; 

said scaling includes a scaling of a periphery that is visible; 

said scaling includes a scaling of a periphery that is defined by a periphery of the object; 

said scaling includes a scaling of a periphery that is defined by a periphery of a collection of objects including the object; 

said scaling includes a scaling of a periphery that is defined by an absence of any user interface elements surrounding the object; 

said gesture includes at least one of a touch gesture and/or a press gesture;

said gesture includes at least one of a combination of a touch gesture component and a press gesture component;



said touch screen is a two-dimensional layered user interface;

said touch screen is a single layer user interface that simulates a three-dimensional layered user interface through use of virtual display layers;

said duration on the touch screen on the object is detected, by being detected on a selection boundary that, at least in part, overlaps the object;

said operation includes a function;

said operation includes a display function;

said operation is the same as the another operation;

said operation is different from the another operation;

said operation includes displaying information associated with the object, and the another operation includes displaying a menu of one or more options for performing at least one function;

said operation includes displaying information associated with the object using a particular application, and the another operation includes displaying a menu of one or more options for performing at least one function using a particular application;



said gesture does not involve movement in proximity to an interaction surface of the touch screen;

said at least portion of the interface and the object are displayed in different virtual display layers as a result of the scaling;

the scaling occurs only when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold;

the scaling occurs only when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold and is less than the second magnitude threshold;

the scaling occurs only when the magnitude of the duration of the gesture being detected on the touch screen on the object is less than the second magnitude threshold;

each instance of said when includes at least one point of time when the magnitude of the duration meets the corresponding magnitude threshold;

each instance of said when includes at least one point in time after the magnitude of the duration changes to the corresponding magnitude threshold;

each instance of said when includes when the magnitude of the duration initially meets the corresponding magnitude threshold;



each instance of said when includes only a portion of a duration when the magnitude of the duration meets the corresponding magnitude threshold;

each instance of said when includes when the magnitude of the duration changes to the corresponding magnitude threshold;

each instance of said when includes after the magnitude of the duration changes to the corresponding magnitude threshold;

each instance of said when includes only a portion of a duration;

each instance of said when includes while;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes upon a cessation of the magnitude of the duration of the gesture being detected on the touch interface on the object when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes at least one point of time when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes at least one 

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object initially is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes an entire duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes only a portion of a duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes after the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be less than the first magnitude threshold;



when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes while the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes at least one point of time when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes at least one point in time after the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object initially is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes an entire duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold;



when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes after the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes only a portion of a duration;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes while the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes at least one point of time when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold;



when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object initially is greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes an entire duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes only a portion of a duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes after the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes only a portion of a duration;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes while the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold;

said operation is not performed if the gesture does not cease when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

said operation is performed if the gesture ceases when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

said operation is performed if the gesture ceases when the magnitude of the duration of the gesture being detected on the touch interface on the object remains less than the first magnitude threshold;

said performance of the operation is associated with the magnitude of the duration being less than the first magnitude threshold, by a user;

said performance of the operation is associated with the magnitude of the duration being less than the first magnitude threshold, by a developer;



said performance of the another operation is associated with the magnitude of the duration being greater than the second magnitude threshold, by a user;

said performance of the another operation is associated with the magnitude of the duration being greater than the second magnitude threshold, by a developer; 

said operation is performed without the another operation being performed for a first gesture, and the another operation is performed without the operation being performed for a second gesture;

said magnitude of the duration of the gesture being detected on the touch screen on the object: remains less than the first magnitude threshold in a first use scenario, is greater than the first magnitude threshold in a second use scenario, and is greater than the second magnitude threshold in a third use scenario;

said magnitude of the duration of the gesture being detected on the touch screen on the object: remains less than the first magnitude threshold in a first use scenario, is greater than the first magnitude threshold and is less than the second magnitude threshold in a second use scenario, and is greater than the first and second magnitude thresholds in a third use scenario; or

said performance of the another operation is associated with the magnitude of the duration being greater than the second magnitude threshold, via system learning.

85. 	(New) An apparatus, comprising:



a touch screen; and

one or more processors in communication with the at least one non-transitory memory and the touch screen, wherein the one or more processors execute the instructions to cause the apparatus to:

display an object on at least a portion of an interface;

detect a gesture via the touch screen on the object; 

perform a first function in a first touch state;

perform a second function in a second touch state; and

during detection of at least a portion of the gesture and based on a change in a duration of the gesture being detected via the touch screen on the object, perform a scale operation in connection with the at least portion of the interface, where the scale operation includes a reduction in a size that is inversely related to the duration of the gesture being detected via the touch screen on the object.

86.	(New)  The apparatus of Claim 85, wherein the apparatus is configured such that the change includes a continuous change, and the scale operation includes a continuously changing size; the first touch state includes a cessation of the gesture and only the first touch state is detected for a first gesture to cause only the first function to be performed; neither the first touch state nor the second touch state are detected for a second gesture to cause the scale operation without the first function nor the second function being performed; and only the second touch state is detected for a third gesture to cause the scale operation and the second 

87.	(New)  The apparatus of Claim 85, wherein the apparatus is configured such that the change includes a continuous change, and the scale operation includes a continuously changing size; the first touch state includes a cessation of the gesture and only the first touch state is detected for a first gesture to cause only the first function to be performed; and only the second touch state is detected for a second gesture to cause the scale operation and the second function to be performed without the first function being performed; the scale operation is a cue regarding the change in the duration of the gesture; the scale operation is a cue regarding an accessibility of the second function via the object; and the apparatus includes a watch.

88.	(New)  An apparatus, comprising:

at least one non-transitory memory storing instructions and a plurality of applications; 

a touch screen; 

a vibrator; and

one or more processors in communication with the at least one non-transitory memory, the touch screen, and the vibrator, wherein the one or more processors execute the instructions to cause the apparatus to:

display a first object and at least one other object;

detect a gesture on the touch screen on the first object; 

during detection of at least a portion of the gesture before a completion thereof is detected, perform a scale operation, based on a change in a duation of the gesture being detected on the touch screen on the first object, on at least the at least one other object, where the scale operation includes a reduction in a size that is inversely related to the duration of the gesture being detected on the touch screen on the first object; and

after at least a portion of the scale operation, vibrate the apparatus and perform an action.

89.	(New)  The apparatus of Claim 88, wherein the apparatus is configured such that the scale operation is a cue regarding the change in the duration of the gesture; the scale operation is a cue regarding an accessibility of the action via the first object; and the apparatus includes a watch.

90. 	(New)  An apparatus, comprising:

at least one non-transitory memory storing instructions and a plurality of applications; 

a touch screen; and

one or more processors in communication with the at least one non-transitory memory and the touch screen, wherein the one or more processors execute the instructions to:

display, via the touch screen, a first object and at least one other object;

detect at least one component of a gesture on the touch screen on the first object; 

when a first component of the gesture is detected where a magnitude of a duration of the gesture being detected on the touch screen on the first object is less than a first magnitude threshold, perform a function upon a cessation of the gesture being detected;

when a second component of the gesture is detected where the magnitude of the duration of the gesture being detected on the touch screen on the first object is greater than the first magnitude threshold, perform a scale operation for the at least one other object, where the scale operation includes a reduction in a size so as to be inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the first object; and

when a third component of the gesture is detected where the magnitude of the duration of the gesture being detected on the touch screen on the first object is greater than a second magnitude threshold, perform another function.

91.	(New)  The apparatus of Claim 90, wherein the apparatus is configured such that: only the first component of the gesture is detected in a first use case scenario; the first and second components of the gesture are detected in a second use case scenario; the first, second, and third components of the gesture are detected in a third use case scenario; the scale operation is a cue regarding the magnitude of the duration of the gesture; the first object is a subject of the scale operation simultaneously with the at least one other object; and the apparatus includes a watch.

92. 	(New) A method, comprising:



displaying, via the touch screen, an object and at least a portion of an interface;

detecting a gesture on the touch screen on the object; 

based on a magnitude of a duration of the gesture detected on the touch screen on the object being detected to be less than a first magnitude threshold, performing an operation;

based on the magnitude of the duration of the gesture detected on the touch screen on the object being detected to be greater than the first magnitude threshold, performing a scaling in connection with at least the object, where the scaling includes a reduction in a size such that the size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object; and

based on the magnitude of the duration of the gesture detected on the touch screen on the object being detected to be greater than a second magnitude threshold, performing another operation.

93.	(New)  The method of Claim 92, wherein, based on the magnitude of the duration of the gesture detected on the touch screen on the object being detected to be less than the first magnitude threshold, the operation is performed in response to a cessation of the gesture being detected.

94.	(New) The method of Claim 92, wherein, based on the magnitude of the duration of the gesture being detected on the touch screen on the object being detected to be greater than the 

95.	(New) The method of Claim 92, wherein the operation and the another operation are not performed based on a cessation of the gesture being detected simultaneously with the magnitude of the duration of the gesture detected on the touch screen on the object being detected to be greater than the first magnitude threshold and being detected to be less than the second magnitude threshold.

96.	(New) The method of Claim 92, wherein the scaling is a cue to a user regarding the magnitude of the duration of the gesture.

97.	(New) The method of Claim 92, wherein the scaling is a cue to a user regarding an accessibility of the another operation via the object.

98.	(New) The method of Claim 92, wherein the scaling emphasizes an accessibility of the another operation via the object by way of an increase in the magnitude of the duration detected on the touch screen on the object so as to be greater than the second magnitude threshold.

99.	(New) The method of Claim 92, wherein at least a portion of a duration of the scaling involves a continuous scaling function that is a continuous function of an increase in the magnitude of the duration of the gesture being detected on the touch screen on the object.

100.	(New) The method of Claim 92, wherein at least a portion of the scaling involves a continuous scaling function that is a continuous function of the magnitude of the duration of the gesture being detected on the touch screen on the object, only during the magnitude of the duration of the gesture detected on the touch screen on the object being detected to be 

101.	(New) The method of Claim 92, wherein the magnitude of the duration of the gesture being detected on the touch screen on the object remains less than the first magnitude threshold for a first gesture to cause only the operation to be performed upon a cessation of the magnitude of the duration of the gesture being detected on the touch screen on the object; the magnitude of the duration of the gesture detected on the touch screen on the object is detected to surpass the first magnitude threshold and is detected to remain less than the second magnitude threshold for a second gesture to cause the scaling without the operation nor the another operation being performed; and the magnitude of the duration of the gesture detected on the touch screen on the object is detected to surpass both the first and second magnitude thresholds for a third gesture to cause the scaling and the another operation to be performed without the operation being performed.

102.	(New) The method of Claim 92, and further comprising: detecting: a first gesture with a first duration magnitude on the touch screen on the object remaining less than the first magnitude threshold to cause only the operation to be performed upon a cessation of the first gesture;  a second gesture with a second duration magnitude on the touch screen on the object surpassing the first magnitude threshold and remaining less than the second magnitude threshold to cause the scaling without the operation nor the another operation being performed; and a third gesture with a third duration magnitude on the touch screen on the object surpassing both the first and second magnitude thresholds to cause the scaling and the another operation to be performed without the operation being performed. 

103.	(New) The method of Claim 92, wherein the at least portion of the interface is scaled simultaneously with the at least the object.

104.	(New) The method of Claim 92, wherein an entirety of the interface is scaled simultaneously with the at least the object.

105.	(New) The method of Claim 92, wherein a periphery of the interface is scaled simultaneously with the at least the object.

106.	(New) The method of Claim 92, and further comprising: detecting: a first gesture with a first duration magnitude on the touch screen on the object remaining less than the first magnitude threshold to cause only the operation to be performed upon a cessation of the first gesture;  a second gesture with a second duration magnitude on the touch screen on the object surpassing the first magnitude threshold and remaining less than the second magnitude threshold to cause the scaling without the operation nor the another operation being performed; and a third gesture with a third duration magnitude on the touch screen on the object surpassing both the first and second magnitude thresholds to cause the scaling and the another operation to be performed without the operation being performed; wherein: the scaling is a cue regarding the magnitude of the duration of the gesture; the scaling is a cue regarding an accessibility of the another operation via the object; a periphery of an entirety of the interface is scaled simultaneously with the at least the object.

107.	(New) The method of Claim 92, and further comprising: detecting: a first gesture with a first duration magnitude on the touch screen on the object remaining less than the first magnitude threshold to cause only the operation to be performed upon a cessation of the first gesture;  and a second gesture with a second duration magnitude on the touch screen on the object surpassing the first magnitude threshold to cause the scaling and the another operation to be performed; wherein: the scaling is a cue regarding the magnitude of the duration of the gesture; the scaling is a cue regarding an accessibility of the another operation via the object; a periphery of an entirety of the interface is scaled simultaneously with the at least the object.

108.	(New)  The method of Claim 92, wherein the object includes a graphic. 

109.	(New)  The method of Claim 92, wherein the object includes an image. 



111.	(New)  The method of Claim 92, wherein the scaling includes the reduction in size, by the object being surrounded by a visible periphery whose size is reduced. 

112.	(New)  The method of Claim 92, wherein the size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by the size being reduced resulting in a smaller size, in response to the magnitude of the duration being detected to increase resulting in a higher detected duration.

113.	(New)  The method of Claim 92, wherein, in response to the magnitude of the duration of the gesture detected on the touch screen on the object being detected to be greater than the first magnitude threshold and the scaling being performed, the size is continuously increased in response to the magnitude of the duration of the gesture detected on the touch screen on the object being detected to be continuously reduced before the magnitude of the duration of the gesture detected on the touch screen on the object being detected to be greater than the second magnitude threshold.

114.	(New) The method of Claim 92, wherein the object is faded simultaneously with the scaling.

115.	(New) The method of Claim 92, wherein only the object is faded when the scaling is performed.

116.	(New) The method of Claim 92, wherein at least one of:

said touch screen includes a touch interface and a display;



said touch screen is on a front face of the apparatus;

said touch screen is on a back face of the apparatus;

said touch screen and the memory are directly coupled to the one or more processors;

said touch screen and the memory are indirectly coupled to the one or more processors;

said touch screen and the memory are in communication with the one or more processors with at least one intermediate component therebetween;

said at least one non-transitory memory is in communication with the one or more processors without the plurality of applications being in communication with the one or more processors;

each instance of the displaying, the detecting, and the performing are acts;

each instance of the displaying, the detecting, and the performing are not steps;

said one or more processors is in direct communication with the at least one non-transitory memory, and the touch screen;

said one or more processors is in indirect communication with the at least one non-transitory memory, and the touch screen;

said one or more processors is in communication, via at least one bus, with the at least one non-transitory memory, and the touch screen;

said at least one non-transitory memory includes a single memory for storing the plurality of applications;

said at least one non-transitory memory includes a first memory for storing instructions and a second memory for storing the plurality of applications;

said gesture is detected on an entirety of the object;

said gesture is detected on at least a portion of the object;

said duration on the object is detected, by being detected within a selection boundary that, at least in part, overlaps the object;

said scaling includes scaling a visual aspect of the at least one object;

said scaling includes scaling a selection boundary associated with the at least one object;

said scaling includes scaling a selection boundary associated with the at least one object, where the selection boundary is displayed in response to the detection of the gesture on the touch screen on the object, and the selection boundary is displayed after the detection of the gesture on the touch screen on the object and then scaled when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold;

said scaling includes scaling a selection boundary associated with the at least one object, where the selection boundary is displayed in response to the detection of the gesture on the touch screen on the object, and the selection boundary is displayed after the 

when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold

said scaling includes scaling a visible selection boundary associated with the at least one object;

said scaling includes scaling a selection of the at least one object;

said scaling includes reducing a size of the at least one object;

said scaling includes increasing a size of the at least one object;

said interface includes a software interface;

said interface includes a graphical user interface;

said scaling includes a scaling at least one aspect of the at least one object;

said scaling includes a scaling a size of the at least one object;

said scaling includes a scaling a size of a selection of the at least one object;

said scaling includes a reduction in a size of at least the object;

said scaling results from a three-dimensional depth cue; 

said scaling indicates a movement through different layers;

said scaling is based on the duration of the gesture being detected on the touch screen on the object; 

said scaling is based on the duration of the gesture being detected on the touch screen on the object, by conditionally scaling based on the duration of the gesture being detected on the touch screen on the object reaching a threshold duration;

said scaling is based on the duration of the gesture being detected on the touch screen on the object, by increasing based on the duration of the gesture being detected on the touch screen on the object;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by being inversely proportional thereto;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by the size being an inverse function of the magnitude of the duration of the gesture being detected on the touch screen on the object;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by being indirectly related thereto;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by being indirectly proportional thereto;



said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by the size being shrunk in response to the magnitude of the duration of the gesture being detected on the touch screen on the object rising to be greater than the first magnitude threshold;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by the size being further reduced in response to the magnitude of the duration being further increased;

said size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object, by the size being reduced, resulting in a smaller size, in response to the magnitude of the duration being increased, resulting in a higher duration;

said reduction is not inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object;

said reduction is proportionally related to the magnitude of the duration of the gesture being detected on the touch screen on the object;

said reduction is proportional to the magnitude of the duration of the gesture being detected on the touch screen on the object;

said scaling is performed in connection with a selection boundary;

said scaling is performed in connection with a selection boundary geometry;

said scaling is performed in connection with a geometry;

said scaling is performed on a selection boundary;

said scaling is performed on a selection boundary geometry;

said scaling is performed on a geometry;

said scaling includes a scaling of a periphery surrounding the object; 

said scaling includes a scaling of a periphery surrounding the object, where the periphery is visible; 

said scaling includes a scaling of a periphery that is visible; 

said scaling includes a scaling of a periphery that is defined by a periphery of the object; 

said scaling includes a scaling of a periphery that is defined by a periphery of a collection of objects including the object; 

said scaling includes a scaling of a periphery that is defined by an absence of any user interface elements surrounding the object; 

said gesture includes at least one of a touch gesture and/or a press gesture;

said gesture includes at least one of a combination of a touch gesture component and a press gesture component;



said touch screen is a two-dimensional layered user interface;

said touch screen is a single layer user interface that simulates a three-dimensional layered user interface through use of virtual display layers;

said duration on the touch screen on the object is detected, by being detected on a selection boundary that, at least in part, overlaps the object;

said operation includes a function;

said operation includes a display function;

said operation is the same as the another operation;

said operation is different from the another operation;

said operation includes displaying information associated with the object, and the another operation includes displaying a menu of one or more options for performing at least one function;

said operation includes displaying information associated with the object using a particular application, and the another operation includes displaying a menu of one or more options for performing at least one function using a particular application;



said gesture does not involve movement in proximity to an interaction surface of the touch screen;

said at least portion of the interface and the object are displayed in different virtual display layers as a result of the scaling;

the scaling occurs only when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold;

the scaling occurs only when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold and is less than the second magnitude threshold;

the scaling occurs only when the magnitude of the duration of the gesture being detected on the touch screen on the object is less than the second magnitude threshold;

each instance of said in response to occurs at at least one point of time when the magnitude of the duration meets the corresponding magnitude threshold;

each instance of said in response to occurs at at least one point in time after the magnitude of the duration changes to the corresponding magnitude threshold;

each instance of said in response to occurs at when the magnitude of the duration initially meets the corresponding magnitude threshold;



each instance of said in response to occurs at only a portion of a duration when the magnitude of the duration meets the corresponding magnitude threshold;

each instance of said in response to occurs at when the magnitude of the duration changes to the corresponding magnitude threshold;

each instance of said in response to occurs at after the magnitude of the duration changes to the corresponding magnitude threshold;

each instance of said in response to occurs at only a portion of a duration;

each instance of said in response to includes while;

each instance of said in response to includes when;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes upon a cessation of the magnitude of the duration of the gesture being detected on the touch interface on the object when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes at least one point of time when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;



when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object initially is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes an entire duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes only a portion of a duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes after the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes only a portion of a duration;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold includes while the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes at least one point of time when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes at least one point in time after the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object initially is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes an entire duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes only a portion of a duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes after the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes only a portion of a duration;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold includes while the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the first magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes at least one point of time when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes at least one point in time after the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object initially is greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes an entire duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes only a portion of a duration when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes when the magnitude of the duration of the gesture being detected on the touch interface on the object changes to be greater than the second magnitude threshold;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes after 

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes only a portion of a duration;

when the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold includes while the magnitude of the duration of the gesture being detected on the touch interface on the object is greater than the second magnitude threshold;

said operation is not performed if the gesture does not cease when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

said operation is performed if the gesture ceases when the magnitude of the duration of the gesture being detected on the touch interface on the object is less than the first magnitude threshold;

said operation is performed if the gesture ceases when the magnitude of the duration of the gesture being detected on the touch interface on the object remains less than the first magnitude threshold;

said performance of the operation is associated with the magnitude of the duration being less than the first magnitude threshold, by a user;

said performance of the operation is associated with the magnitude of the duration being less than the first magnitude threshold, by a developer;

said performance of the operation is associated with the magnitude of the duration being less than the first magnitude threshold, via system learning;

said performance of the another operation is associated with the magnitude of the duration being greater than the second magnitude threshold, by a user;

said performance of the another operation is associated with the magnitude of the duration being greater than the second magnitude threshold, by a developer; 

said operation is performed without the another operation being performed for a first gesture, and the another operation is performed without the operation being performed for a second gesture;

said gesture includes a press gesture type, where multiple instances of the press gesture type are capable of being detected including a first instance for performing the operation and a second instance for performing the another operation;

said magnitude of the duration of the gesture being detected on the touch screen on the object: remains less than the first magnitude threshold in a first use scenario, is greater than the first magnitude threshold in a second use scenario, and is greater than the second magnitude threshold in a third use scenario;

said magnitude of the duration of the gesture being detected on the touch screen on the object: remains less than the first magnitude threshold in a first use scenario, is greater than the first magnitude threshold and is less than the second magnitude threshold in a second use scenario, and is greater than the first and second magnitude thresholds in a third use scenario; or



117. 	(New) A method, comprising:

at an apparatus including a watch with at least one non-transitory memory storing a plurality of applications, a touch screen, and one or more processors in communication with the at least one non-transitory memory and the touch screen:

displaying an object on at least a portion of an interface;

detecting a gesture via the touch screen on the object; 

performing a first function in a first touch state;

performing a second function in a second touch state; and

based on a detection of at least a portion of the gesture and based on a change in a duration of the gesture being detected via the touch screen on the object, performing a scale operation in connection with the at least portion of the interface, where the scale operation includes a reduction in a size that is inversely related to the duration of the gesture being detected via the touch screen on the object.

118.	(New)  The method of Claim 117, wherein the change includes a continuous change, and the scale operation includes a continuously changing size; the first touch state includes a cessation of the gesture and only the first touch state is detected for a first gesture to cause only the first function to be performed; neither the first touch state nor the second touch state are detected for a second gesture to cause the scale operation without the first function nor the second function being performed; and only the second touch state is detected for a third 

119.	(New)  The method of Claim 118, wherein the object includes a message item in a list; the first function includes a view operation; the second function includes displaying a menu of one or more options for being performed in response to a selection thereof.

120.	(New) A method, comprising:

at an apparatus including a watch having at least one non-transitory memory storing a plurality of applications, a touch screen, a vibrator, and one or more processors in communication with the at least one non-transitory memory, the touch screen, and the vibrator:

displaying a first object and at least one other object;

detecting a gesture on the touch screen on the first object; 

in response to a detection of at least a portion of the gesture, performing a scale operation, based on a change in a duration of the gesture being detected on the touch screen on the first object, on at least the at least one other object, where the scale operation includes a reduction in a size that is inversely related to the duration of the gesture being detected on the touch screen on the first object; and

subsequent to the performance of the scale operation, vibrating the apparatus and performing an action.



122. 	(New)  A method, comprising:

at an apparatus including a watch having at least one non-transitory memory storing a plurality of applications, a touch screen, and one or more processors in communication with the at least one non-transitory memory and the touch screen:

displaying, via the touch screen, a first object and at least one other object;

detecting at least one component of a gesture on the touch screen on the first object; 

in response to a first component of the gesture being detected where a magnitude of a duration of the gesture being detected on the touch screen on the first object is detected to be less than a first magnitude threshold, performing a function upon a cessation of the gesture being detected;

in response to a second component of the gesture being detected where the magnitude of the duration of the gesture being detected on the touch screen on the first object is detected to be greater than the first magnitude threshold, performing a scale operation for the at least one other object, where the scale operation includes a reduction in a size so as to be inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the first object; and



123.	(New)  The method of Claim 122, wherein: only the first component of the gesture is detected in a first use case scenario; the first and second components of the gesture are detected in a second use case scenario; the first, second, and third components of the gesture are detected in a third use case scenario; the scale operation is a cue regarding the magnitude of the duration of the gesture; and the first object is a subject of the scale operation simultaneously with the at least one other object.



Allowable Subject Matter
Claims 59-123 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches a touch device with inverse proportional key timing (see at least Claims 82 and 104 of Westerman et al. USPN 6,323,846).  However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “apparatus, comprising:
at least one non-transitory memory storing instructions and a plurality of applications; 
a touch screen; and

display, via the touch screen, an object and at least a portion of an interface;
detect a gesture on the touch screen on the object; 
when a magnitude of a duration of the gesture being detected on the touch screen on the object is less than a first magnitude threshold, perform an operation;
when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than the first magnitude threshold, perform a scaling in connection with at least the object, where the scaling includes a reduction in a size such that the size is inversely related to the magnitude of the duration of the gesture being detected on the touch screen on the object; and
when the magnitude of the duration of the gesture being detected on the touch screen on the object is greater than a second magnitude threshold, perform another operation” (see at least Claim 59 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Rimas-Ribikauskas et al. (USPN2006/0210958) teaches assigning any function to a gesture;
Shaffer et al. (USPN 2011/0179380) teaches touch down and liftoff gestures;
Penikis (USPN 2013/0198156) teaches known menu instant actions include “print” and “convert to PDF” actions; and
Westerman et al. (USPN 6,323,846) teaches inverse proportional touch timing.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antonio Xavier/Primary Examiner, Art Unit 2623